DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 21 and 40, the applicant’s arguments are persuasive, the claims currently overcome the previous prior art rejection, and the claims are thus allowable over the prior art references of record. The additional claim amendments in the applicant’s amendments of 5/23/2022 overcome the previous rejections under 35 U.S.C. 103. Therefore, in light of the applicant’s amendments, the application is in condition for allowance. Independent claims 21 and 40 are directed to a localization wire implantation device that utilizes an actuator-based system to efficiently retract a cannula following placement of the localization wire within a tissue. In contrast to other localization wire implantation devices of the prior art, the use of a actuator with a trigger arm connected to a projection configured to automatically move the cannula between relaxed and ready configurations as in the claimed invention, provides more efficient use of the device in minimally invasive procedures. Furthermore, the automatic retraction of the cannula without moving the localization wire enables accurate placement of the wire within tissue and then quick easy removal of the device without damaging healthy surrounding tissues. The claimed invention includes the limitations of claiming how the actuator is configured to retract the cannula in a proximal direction relative to the localization wire and into the handle without inducing movement of the localization wire which has been determined to be a specific feature that renders the claims allowable over the prior art and the applicant’s arguments persuasive.
Further regarding claim 21, the specific limitation “the actuator configured to retract the cannula in a proximal direction relative to the localization wire from the ready configuration into the handle and into the relaxed configuration without inducing movement of the localization wire” is allowable over the prior art references of record. 
Further regarding claim 21, the claim amendments overcome the prior art of record and the applicant’s arguments are persuasive with respect to the prior art record for the following reasons. 
Applicant’s persuasive arguments in the remarks of 5/23/2022 include:
“For at least these reasons, it is respectfully submitted that the Kornberg engagement pin 78 and recess 74 combination that the Office relies on for the trigger arm and second slot of claim 21 (Office Action, p. 8), induces the cannula to extend relative to the outer casing 70 and wire, as is evidenced by the sequence from FIG. 30B to FIG. 30C. To the contrary, the pin 78 and recess 74 work in combination with a torsion spring 130 that drives a driving member 91 that further drives the cannula 54 and the pin 94 in a forward and spiral motion such that the cannula 54 extends relative to the stylet 58 and outer casing 70. (Col. 14, 11. 27-42; see also FIGS. 30B and 30C).” 
“After the step shown in FIG. 30C, the Kornberg method proceeds to remove the entire device, including the guide wire 50, from the tissue, e.g., breast 190. (See Fig. 30D; see also FIG. 16, 11. 1-8). For the convenience of the Office, Kornberg FIG. 30D is reproduced below.”
“Although the Office acknowledges that Kornberg and Eggers do not disclose or teach "the actuator configured to retract the cannula into the handle" (Office Action, p. 10), because Kornberg was not interested in solving the problem of precisely implanting a localization wire at a specific target tissue without inducing movement of the guide wire as the cannula is retracted relative to the localization wire and the housing, nothing in Eggers or Halseth would have motivated a person having ordinary skill in the art at the time of invention to have attempted to achieve "An apparatus for implanting a localization wire" that includes "an actuator having a trigger arm that extends through the second slot, the trigger arm configured for movement along the second slot, the trigger arm operably connected to the projection, the actuator configured to retract the cannula in a proximal direction relative to the localization wire and the handle from the ready configuration into the handle and into the relaxed configuration without inducing movement of the localization wire" as recited in amended independent claim 21. (Emphasis added).”
Therefore the applicant’s arguments directed to the previous prior art references of record are persuasive. 
The prior art references teach to similar use of retraction of cannula systems, the use of localization wires, and the use of projections configured to selectively enter a slot, but as argued by the applicant each of these components used in the prior art reference devices are used for different types of procedures and in largely different ways. For instance the localization wire in the Kornberg reference is used with respect to a cutting cannula biopsy device, and therefore is removed with the biopsied tissue rather than leaving within the tissue and retracting the other portions of the device. Each reference has similar deficiencies with respect to implanting a guidewire within the tissue, and it would compromise the intended functions of these devices to combine the prior art references to form a device that teaches to the applicant’s claimed invention. The closes prior art references of record include:
1.	Kornberg et al. (U.S. Pat. No. 5353804) teaches to a method and device for a biopsy that uses a localization guidewire to determine a position of the target tissue and then uses and cannula and cutting device to remove a core cavity of the biopsy from the tissue structure. The reference teaches to the use of the localization wire with respect to biopsies, but fails to teach to a device for placement of the localization wire within the tissue and then removing the device about the localization wire while leaving it within the tissue. This lacking of teaching toward the applicant’s invention is further argued on pages 10-12 of the applicant’s remarks of 5/23/2022. 
2.	Eggers et al. (U.S. Pub. No. 20020019596) teaches to a delivery cannula device for use with electrosurgical devices and includes a removable distal end that attaches to the main portion of the device. This is shown in figure 2 of the reference, but also fails to teach to a similar localization wire device as the claimed invention. On pages 13-14 of the remarks, further argues the selective entry of the projection into a first slot, which is another feature that is not fully taught by the prior art reference. 
3.	Halseth et al. (U.S. Pat. No. 6398743) teaches to a needle device with a guidewire that can retract the needle into a shield during operation of the device. The reference fails to teach to specific movement of the needle in such a way as claimed, as the entire device is removed about the guidewire rather than retracting around the guidewire into a secondary position. 
4.	Chau et al. (U.S. Pat. No. 5779647) teaches to an automated biopsy instrument for use in minimally invasive procedures with actuators for retracting a stylet. Similar to the other prior art references, it fails to teach to the invention with respect to use with a localization wire and alternatively teaches to use with biopsy procedures and a stylet. 
5.	Fogarty et al. (U.S. Pub. No. 20020059938) teaches to a tissue marking device with the use of a localization device (figures 7A and 7B), but fails to teach to the specific components and actuation techniques of the claimed invention. The reference further fails to teach to movement with the selective entry of the projection into a first slot, and a retraction of the cannula into the device without movement of the localization wire.
For these reasons, independent claims 21 and 40 overcome the prior art of record and are allowable. 
Dependent claims 22-32 and 34-39 are dependent upon the independent claims and therefore are also allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Worm et al. (U.S. Pub. No. 20010014778) teaches to a biopsy device using a localization needle with a guidewire preloaded in the device. The device further includes a cannula portion for cutting a tissue core during the biopsy procedure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793